In a proceeding under article 78 of the Civil Practice Act, petitioners appeal from an order of the Supreme Court, Suffolk County, entered November 4, 1960, which dismissed on the merits their petition to review and annul the determination of the Zoning Board of Appeals of the Town of Huntington, granting the application of the respondent llarbor *657Boating Club to use certain property as a boat club. Appeal discontinued, without costs on the written stipulation of the parties, dated February 15, 1961. In view of the discontinuance of the appeal, the pending motion of the respondent, Harbor Boating Club, to dismiss the appeal, is dismissed as academic. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Pette, JJ., concur.